



EXHIBIT 10.19


FIRST AMENDMENT TO THE CHEESECAKE FACTORY INCORPORATED
EXECUTIVE SAVINGS PLAN

        This First Amendment to The Cheesecake Factory Incorporated Executive
Savings Plan, is effective as of December 1, 2000.


RECITALS

        1. The Cheesecake Factory Incorporated (the “Company”) established an
unfunded deferred compensation plan entitled The Cheesecake Factory Executive
Savings Plan (the “Plan”), with an effective date of October 1, 1999.

        2. All capitalized terms used in this First Amendment shall have the
meaning giving such term in the Plan.

        3. The Administrative Committee of the Plan, by unanimous decision
desires to amend Section 6.1(c) of the Plan, effective December 1, 2000, in
order to provide more flexibility in the method of distribution of payments to
beneficiaries of deceased Participants in the Plan.


AMENDMENT

        The Plan is hereby amended by deleting Section 6.1(c) of the Plan in its
entirety and replacing such section with the following:

        If so designated by the Participant in his/her election to defer, the
Beneficiaries of a Participant who dies while employed by the Company may elect
that amounts credited to the Participant’s Accounts shall be paid to the
Participant’s Beneficiary in a lump sum as soon as is administratively feasible
provided that such Participant designated in his/her election deferral that
his/her Beneficiaries may elect a lump sum death payment. If a Participant dies
either before or after terminating employment and while receiving installment
payments of his or her Accounts, the balance of the Participant’s Accounts will
be paid to the Participant’s Beneficiary in the form of a lump sum as soon as is
administratively feasible; provided, however, if the remaining balance of such a
deceased Participant’s account equals or exceeds $50,000, then within sixty (60)
days of the death of such Participant, his/her Beneficiary may elect to continue
installment payments over either 5, 10, or 15 years by written election to the
Plan Administrator.

        Except as herein modified, all other terms and conditions of the Plan
shall remain in full force and effect.


Page 1 of 2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
as of this 1st day of December, 2000.


     The Cheesecake Factory Incorporated

      By:  /S/ DAVID OVERTON 
            ———————————————————
                   David Overton

      Its:  President and Chief Executive Officer


      By:  /S/ GERALD W. DEITCHLE
            ———————————————————
                   Gerald W. Deitchle

      Its:  Executive Vice President and Chief Financial
              Officer



Page 2 of 2

--------------------------------------------------------------------------------